

EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (this “Agreement”) is dated as of September 21, 2007, by
and among Glowpoint, Inc., a Delaware corporation (the “Company”), and the
holders of shares of the Company’s Series B Convertible Preferred Stock whose
signatures appear on the signature page attached hereto (each a “Holder” and
collectively the “Holders”).
 
Preliminary Statement
 
WHEREAS, each Holder currently holds shares of Series B Convertible Preferred
Stock of the Company, par value $0.0001 per share and stated value $24,000 per
share (“Series B Preferred Stock”), convertible into shares of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), at a conversion
price of $1.67 per share (the “Series B Preferred Shares”) issued pursuant to
that certain Exchange Agreement, dated as of January 22, 2004, by and among the
Company and the Holders (the “Series B Exchange Agreement”);
 
WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holders desire to (i) cancel and retire the Series B Preferred Shares, to
forfeit any and all rights under the Series B Exchange Agreement and the
Certificate of Designations, Preferences and Rights of Series B Preferred Stock
filed with the Delaware Secretary of State on January 22, 2004 (including,
without limitation, the right to receive accrued but unpaid dividends on the
Series B Preferred Shares, which dividends shall be exchanged into Series C
Preferred Stock (as defined below) subject to and in accordance with the terms
of this Agreement), and (ii) surrender an aggregate of 1,525,000 shares of
Common Stock held by the Holders (the “Common Shares”), each in exchange for
shares of Series C Convertible Preferred Stock, par value $0.0001 per share,
stated value $10,000 per share (the “Series C Preferred Stock”). The Series C
Preferred Stock and the shares of Common Stock issuable upon conversion of the
Series C Preferred Stock are sometimes collectively referred to herein as the
“Securities”.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
 
1.  Securities Exchange.
 
(a)  Upon the following terms and subject to the conditions contained herein,
the Holders agree to deliver to the Company the Series B Preferred Shares and
the Common Shares in exchange for the Series C Preferred Stock. In consideration
of and in express reliance upon the representations, warranties, covenants,
terms and conditions of this Agreement, (i) each Series B Preferred Share shall
be exchanged for 2.4 validly issued, fully paid and non-assessable shares of
Series C Preferred Stock; (ii) all accrued but unpaid dividends on the Series B
Preferred Shares shall be exchanged into that number of validly issued, fully
paid and non-assessable shares of Series C Preferred Stock as is determined by
dividing the actual amount of such accrued but unpaid dividends by $10,000, and
(iii) all of the Common Shares shall be exchanged for an aggregate of 76.25
validly issued, fully paid and non-assessable shares of Series C Preferred
Stock.
 
(b)  The closing under this Agreement (the “Closing”) shall take place at the
offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, NY 10036 upon the satisfaction of each of the conditions set forth in
Sections 4 and 5 hereof (the “Closing Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  At the Closing, the Holders shall deliver to the Company for cancellation
all certificates evidencing the Series B Preferred Shares and the Common Shares,
or an indemnification undertaking with respect to such certificates in the event
of the loss, theft or destruction of such certificates. At the Closing, the
Company shall issue to the Holders the Series C Preferred Stock, each in the
amounts set forth on Exhibit A attached hereto. At the Closing, the Series B
Exchange Agreement shall terminate and be of no further force and effect.
 
2.  Representations, Warranties and Covenants of the Holders. Each of the
Holders hereby makes the following representations and warranties to the
Company, and covenants for the benefit of the Company, with respect solely to
itself and not with respect to any other Holder:
 
(a)  If a Holder is an entity, such Holder is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)  This Agreement has been duly authorized, validly executed and delivered by
each Holder and is a valid and binding agreement and obligation of each Holder
enforceable against such Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and each
Holder has full power and authority to execute and deliver the Agreement and the
other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(c)  Each Holder understands that the Securities are being offered and sold to
it in reliance on specific provisions of Federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of each Holder set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the “Securities Act”) and applicable
state securities laws.
 
(d)  Each Holder is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act.
 
(e)  Each Holder is and will be acquiring the Securities for such Holder’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, such Holder does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition.
 
(f)  The offer and sale of the Securities is intended to be exempt from
registration under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof. Each Holder understands that the Securities purchased hereunder are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Securities can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or the Company receives an opinion of counsel reasonably
acceptable to the Company that an exemption from registration under the
Securities Act is available (and then the Securities may be sold or transferred
only in compliance with such exemption and all applicable state and other
securities laws).
 
 
2

--------------------------------------------------------------------------------

 
 
(g)  Each Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Series B Preferred Shares and the Common
Shares set forth opposite such Holder’s name on Exhibit A, free and clear of all
rights and Encumbrances (as defined below). Each Holder has full power and
authority to vote, transfer and dispose of the Series B Preferred Shares and
Common Shares set forth opposite such Holder’s name on Exhibit A, free and clear
of any right or Encumbrance other than restrictions under the Securities Act and
applicable state securities laws. Other than the transactions contemplated by
this Agreement, there is no outstanding vote, plan, pending proposal, or other
right of any person to acquire all or any of the Series B Preferred Shares or
Common Shares set forth opposite such Holder’s name on Exhibit A. “Encumbrances”
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future.
 
3.  Representations, Warranties and Covenants of the Company. The Company
represents and warrants to each Holder, and covenants for the benefit of each
Holder, as follows:
 
(a)  The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.
 
(b)  The Securities have been duly authorized by all necessary corporate action
and, when paid for or issued in accordance with the terms hereof, the Securities
shall be validly issued and outstanding, fully paid and nonassessable, free and
clear of all liens, encumbrances and rights of refusal of any kind.
 
(c)  This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)  The execution and delivery of the Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) for any such
conflicts, breaches, or defaults or any liens, charges, or encumbrances which
would not have a Material Adverse Effect.
 
(e)  The delivery and issuance of the Securities in accordance with the terms of
and in reliance on the accuracy of each Holder’s representations and warranties
set forth in this Agreement will be exempt from the registration requirements of
the Securities Act.
 
(f)  Except for the filing of the Certificate of Designations, Preferences and
Rights of Series C Preferred Stock (the “Certificate of Designation”), no
consent, approval or authorization of or designation, declaration or filing with
any governmental authority on the part of the Company is required in connection
with the valid execution and delivery of this Agreement or the offer, sale or
issuance of the Securities or the consummation of any other transaction
contemplated by this Agreement.
 
(g)  The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Securities hereunder. Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities, or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws. Neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of any of the Securities.
 
(h)  The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any Holder or to
any third party for the solicitation of the exchange of the Series B Preferred
Shares or Common Shares pursuant to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(i)  The Company covenants and agrees that promptly following the Closing Date,
all outstanding Series B Preferred Shares will be cancelled and retired by the
Company.
 
(j)  There is no action, suit, claim, investigation or proceeding pending or, to
the knowledge of the Company, threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant thereto. There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company or any subsidiary, or any of their
respective properties or assets which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect.
 
(k)  The authorized capital stock of the Company and the shares thereof issued
and outstanding as of September 21, 2007 are set forth on Schedule 3(l) attached
hereto. All of the outstanding shares of the Company’s Common Stock have been
duly and validly authorized, and are fully paid and non-assessable. Except as
set forth in this Agreement or on Schedule 3(l) attached hereto, as of December
31, 2006, no shares of Common Stock are entitled to preemptive rights and there
are no registration rights or outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company. The Company is not a party to, and its executive officers have no
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company. The Company has furnished or made available to
the Holders true and correct copies of the Company’s certificate of
incorporation as in effect on the date hereof, and the Company’s bylaws as in
effect on the date hereof.
 
(l)  Prior to registration of the shares of Common Stock underlying the Series C
Preferred Stock under the Securities Act, all such certificates shall bear the
restrictive legend specified in Section 6 of this Agreement. Subject to any
applicable State and Federal Securities laws, the Company warrants that the
Securities shall be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement. If a Holder provides the
Company with an opinion of counsel, in form, substance and scope reasonably
acceptable to the Company, to the effect that a public sale, assignment or
transfer of the Securities may be made without registration under the Securities
Act or the Holders provide the Company with reasonable assurances that the
Securities can be sold pursuant to Rule 144 without any restriction as to the
number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer and promptly instruct
its transfer agent to issue one or more certificates in such name and in such
denominations as specified by the Holders and without any restrictive legend.
The Company acknowledges that a breach by it of its obligations under this
Section 3(m) will cause irreparable harm to the Holders by vitiating the intent
and purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 3(m) will be inadequate and agrees, in the event of a breach or the
Holders’ reasonable perception of a threatened breach by the Company of the
provisions of this Section 3(m), that the Holders shall be entitled, in addition
to all other available remedies, to an order and/or injunction restraining any
breach and requiring immediate issuance and transfer, without the necessity of
showing economic loss and without any bond or other security being required.
 
 
5

--------------------------------------------------------------------------------

 
 
4.  Conditions Precedent to the Obligation of the Company to Issue the Series C
Preferred Stock. The obligation hereunder of the Company to issue and deliver
the Series C Preferred Stock to each Holder is subject to the satisfaction or
waiver, at or before the Closing Date, of each of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)  Each Holder shall have executed and delivered this Agreement.
 
(b)  Each Holder shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Holder at or prior
to the Closing Date.
 
(c)  The representations and warranties of each Holder shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
5.  Conditions Precedent to the Obligation of the Holders to Accept the Series C
Preferred Stock. The obligation hereunder of each Holder to accept the Series C
Preferred Stock is subject to the satisfaction or waiver, at or before the
Closing Date, of each of the conditions set forth below. These conditions are
for each Holder’s sole benefit and may be waived by each Holder at any time in
its sole discretion.
 
(a)  The Company shall have executed and delivered this Agreement.
 
(b)  The Company shall have filed the Certificate of Designation with the
Delaware Secretary of State, in substantially the form attached hereto as
Exhibit B.
 
(c)  The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.
 
(d)  Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.
 
(e)  No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing Date.
 
(f)  As of the Closing Date, no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, shall be pending
against or affecting the Company, or any of its properties, which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto. As of the Closing Date, no action, suit,
claim or proceeding before or by any court or governmental agency or body,
domestic or foreign, shall be pending against or affecting the Company, or any
of its properties, which, if adversely determined, is reasonably likely to
result in a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)  No Material Adverse Effect shall have occurred at or before the Closing
Date.
 
(h)  The Company shall have delivered on the Closing Date to the Holders a
secretary’s certificate, dated as of the Closing Date, as to (i) the resolutions
of the board of directors of the Company authorizing the transactions
contemplated by this Agreement, (ii) the Company’s certificate of incorporation,
(iii) the Company’s bylaws, each as in effect at the Closing, and (iv) the
authority and incumbency of the officers of the Company executing this
Agreement.
 
6.  Legend. Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above if at such time, prior to making any transfer
of any such Securities, such holder thereof shall give written notice to the
Company describing the manner and terms of such transfer and removal as the
Company may reasonably request, and provided the conditions set forth in this
paragraph shall have been met. Such proposed transfer will not be effected
until: (a) the Company has either (i) received an opinion of counsel that the
registration of the Securities is not required in connection with such proposed
transfer; or (ii) filed a registration statement under the Securities Act
covering such proposed disposition has been filed by the Company with the
Securities and Exchange Commission, which registration statement has become
effective under the Securities Act; and (b) the Company has received an opinion
of counsel that either: (i) the registration or qualification under the
securities or “blue sky” laws of any state is not required in connection with
such proposed disposition, or (ii) compliance with applicable state securities
or “blue sky” laws has been effected. The Company will use reasonable efforts to
respond to any such notice from a Holder within five (5) business days. In the
case of any proposed transfer under this Section 6, the Company will use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, in connection therewith, to
qualify to do business in any state where it is not then qualified or to take
any action that would subject it to tax or to the general service of process in
any state where it is not then subject. The restrictions on transfer contained
in this Section 6 shall be in addition to, and not by way of limitation of, any
other restrictions on transfer contained in any other section of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
7.  Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided, however, that
the Company shall pay reasonable attorneys’ fees and expenses (exclusive of
disbursements and out-of-pocket expenses) incurred by the Holders in connection
with the preparation, negotiation, execution and delivery of this Agreement and
the other transaction documents.
 
8.  Registration Rights. The Holders are entitled to the benefit of certain
registration rights with respect to the shares of Common Stock issuable upon
conversion of the Series C Preferred Stock pursuant to that certain Registration
Rights Agreement, dated as of March 31, 2006, as amended on the date hereof, by
and among the Company and persons listed on Schedule I thereto.
 
9.  Indemnification.
 
(a)  The Company hereby agrees to indemnify and hold harmless each Holder and
its officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all losses, claims, damages, liabilities and
reasonable expenses (collectively “Claims”) incurred by each such person in
connection with defending or investigating any such Claims, whether or not
resulting in any liability to such person, to which any such indemnified party
may become subject, insofar as such Claims arise out of or are based upon any
breach of any representation or warranty or agreement made by the Company in
this Agreement.
 
(b)  Each Holder hereby agrees to indemnify and hold harmless the Company and
its officers, directors, shareholders, members, managers, employees, agents and
attorneys against any and all Claims incurred by each such person in connection
with defending or investigating any such Claims, whether or not resulting in any
liability to such person, to which any such indemnified party may become
subject, insofar as such Claims arise out of or are based upon any breach of any
representation or warranty or agreement made by such Holder in this Agreement.
 
10.  Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction. Each of the parties consents to
the exclusive jurisdiction of the Federal courts whose districts encompass any
part of the County of New York located in the City of New York in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions.
Each party waives its right to a trial by jury. Each party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth herein. Nothing herein shall affect the
right of any party to serve process in any other manner permitted by law.
 
 
8

--------------------------------------------------------------------------------

 
 
11.  Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 11),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.
 
(a)  if to the Company:
 
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attention: Chief Executive Officer
Tel. No.: (312) 235-3888 x2053
Fax No.: (973) 391-1904
 
and
 
General Counsel
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Tel. No.: (312) 235-3888 x 2087
Fax No.: (973) 556-1272
 
with a copy to:
 
Gibbons P.C.
One Gateway Center
Newark, New Jersey 07102
Attn: Frank Cannone, Esq.
Tel. No.: (973) 596-4500
Fax No.: (973) 596-0545
 
(b)  if to the Holders:
 
At the address of such Holder set forth on Exhibit A to this Agreement;
 
with a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste
Tel. No.: (212) 715-9100
Fax No.: (212) 715-8000


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
 
9

--------------------------------------------------------------------------------

 

 
12.  Confidentiality. Each Holder acknowledges and agrees that the existence of
this Agreement and the information contained herein and in the Exhibits hereto
is of a confidential nature and shall not, without the prior written consent of
the Company, be disclosed by such Holder to any person or entity, other than
such Holder’s personal financial and legal advisors for the sole purpose of
evaluating an investment in the Company, and that it shall not, without the
prior written consent of the Company, directly or indirectly, make any
statements, public announcements or release to trade publications or the press
with respect to the subject matter of this Agreement. Each Holder further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company. Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
each Holder shall not purchase or sell any securities of the Company, or
communicate such information to any other person.
 
13.  Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.
 
14.  Counterparts. This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.

        GLOWPOINT, INC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
Signature Page to Exchange Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

        [HOLDER]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
Signature Page to Exchange Agreement

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Name and Address of Holder
Number of
Common
Shares
Number of
Series B
Preferred
Shares
Amount of Accrued but Unpaid
Dividends
Number of
Shares of
Series C
Preferred
Stock
                   



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
CERTIFICATE OF DESIGNATION
 


 
 

--------------------------------------------------------------------------------

 